DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1, 4-22 are allowed.
REASONS FOR ALLOWANCE
3.	The present invention is directed to flooding the network traffic across network broadcast domains to forward traffic to the destinations.
		Singh et al (US 9246820 B1) discloses to configure a set or group of loopback ports in a network device and associate a tunnel to these loopback ports. When a tunnel data unit having a tunnel header is decapsulated and forwarded to a selected/associated loopback link. After receiving the data unit via the loopback link, the data unit is sent according to header portion (Fig. 1-4, Col 2, Line 38-55, Col 3, Line 30-67, Col 4, Line 1-4). 
		Singh does not explicitly disclose, “identifying the physical internal loopback port, comprises: performing, using the first destination network address, concurrent lookups on a layer-3 (L3) host table and a longest prefix match (LPM) table to obtain a next hop index: retrieving, from a next hop table, next hop information (NHI) mapped to the next hop index, wherein the NHI specifies a link aggregation (LAG) group index; and retrieving, from a LAG table, LAG group information (LGI) mapped to the LAG group index, wherein the LGI specifies the physical internal loopback port”.

		Shankar does not explicitly disclose, “identifying the physical internal loopback port, comprises: performing, using the first destination network address, concurrent lookups on a layer-3 (L3) host table and a longest prefix match (LPM) table to obtain a next hop index: retrieving, from a next hop table, next hop information (NHI) mapped to the next hop index, wherein the NHI specifies a link aggregation (LAG) group index; and retrieving, from a LAG table, LAG group information (LGI) mapped to the LAG group index, wherein the LGI specifies the physical internal loopback port”.
The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
 		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473